Rule 23 order filed                  2018 IL App (5th) 150551 

March 13, 2018;

Motion to publish granted                 NO. 5-15-0551

April 17, 2018.

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
________________________________________________________________________

CONCERNED CITIZENS AND PROPERTY                 )     Appeal from the

OWNERS; ILLINOIS AGRICULTURAL                   )     Illinois Commerce

ASSOCIATION, a/k/a Illinois Farm Bureau;        )     Commission.

MARY ELLEN ZOTOS; and LANDOWNERS                )

ALLIANCE OF CENTRAL ILLINOIS, NFP,              )

                                                )
      Petitioners,                              )
                                                )
v.                                              )     No. 15-0277
                                                )
THE ILLINOIS COMMERCE COMMISSION;               )
GRAIN BELT EXPRESS CLEAN LINE LLC;              )
BROWN BRANCH LLC; JAR BRANCH LLC;               )
INFINITY WIND POWER; CITIZENS UTILITY           )
BOARD; ILLINOIS CENTRAL RAILROAD                )
COMPANY; ROCKIES EXPRESS PIPELINE LLC;          )
REX ENCORE FARMS LLC; REX ENCORE                )
PROPERTIES LLC; WIND ON THE WIRES;              )
ENVIRONMENTAL LAW AND POLICY CENTER;            )
BNSF RAILWAY COMPANY; LOCAL UNIONS 51           )
AND 702 INTERNATIONAL BROTHERHOOD OF            )
ELECTRICAL WORKERS, AFL-CIO; and                )
BUILDING OWNERS AND MANAGERS                    )
ASSOCIATION OF CHICAGO,                         )
                                                )

      Respondents.                              )

________________________________________________________________________

       PRESIDING JUSTICE BARBERIS delivered the judgment of the court, with opinion.
       Justices Goldenhersh and Chapman concurred in the judgment and opinion.

                                        OPINION

¶1     Concerned citizens, landowners, and intervening parties (appellants) sought judicial

review of a decision by the Illinois Commerce Commission (Commission) granting a certificate
                                             1

of public convenience and necessity to Grain Belt Express Clean Line LLC (GBX), an Indiana

company formed to construct and manage a high voltage electric service transmission line to

connect wind generation facilities. For reasons that follow, we reverse.

¶2                                       BACKGROUND

¶3     On April 10, 2015, GBX filed an application with the Commission seeking a certificate

of public convenience and necessity for the construction of a new high voltage transmission line

under the expedited procedure set forth in section 8-406.1 of the Public Utilities Act (Act) (220

ILCS 5/8-406.1 (West 2012)). GBX sought a certificate of public convenience and necessity to

conduct a transmission public utility business to construct, operate, and maintain a 202.7-mile­

long electric transmission line to traverse central Illinois from Pike County to a converter station

in Clark County.

¶4     According to the application filed with the Commission, GBX planned to construct and

manage a high voltage direct current (DC) electric transmission line that would run from an

alternating current (AC)-to-DC current converter station in Ford County, Kansas, across Kansas

and Missouri. The transmission line would then continue as a double AC line for approximately

5.2 miles from the converter station to an interconnection with the PJM Interconnection LLC

(PJM) transmission network at the Sullivan/Breed substation of American Electric Power

Company in Indiana and a DC-to-AC converter station and delivery point into the Midcontinent

Independent Systems Operator (MISO) transmission network in northeast Missouri. From

western Kansas and through Missouri, the transmission line would enter Illinois west of New

Canton in Pike County, Illinois. The Illinois portion of the transmission line would travel 202.7

miles in a general southeasterly direction through Pike, Scott, Greene, Macoupin, Montgomery,




                                                 2

Christian, Shelby, Cumberland, and Clark Counties to a DC-to-AC converter station to be

located near West Union, Clark County, Illinois.

¶5     GBX included in its April 10, 2015, application that it “will own, control, operate, and

manage within the State of Illinois, for public use, facilities for the transmission of electricity and

therefore will be a ‘public utility,’ ” but it did not state that it was a public utility. GBX had an

option to purchase property that would serve as the site to place equipment for the proposed

project. The purpose of the project was to transport clean, low-cost electricity from wind

generation plants in western Kansas to electricity markets in Illinois and other PJM and MISO

states. The proposed project was to “deliver approximately 2.6 million megawatt-hours (‘MWh’)

of clean energy per year into the MISO market, and up to 18 million MWh of clean energy per

year into the PJM market.” The project was expected to produce additional wind generation

accessible to the Illinois market to meet demands for clean energy and electricity.

¶6     On May 18, 2015, the appellants, a group of various landowners and residents owning

property in the geographical area subject to this proceeding, filed a motion to dismiss (motion),

which questioned the Commission’s authority to grant a certificate of public convenience and

necessity to a nonpublic utility. The appellant’s motion was based on the premise that only a

public utility may file an application for a certificate of public convenience and necessity under

section 8-406.1 of the Act. Subsequently, several additional motions to dismiss were filed by the

following intervening parties: Illinois Agricultural Association, Landowners Alliance of Central

Illinois, NFP, Rex Encore, and Rockies Express Pipeline, LLC. Shortly thereafter, the staff of the

Commission filed a response to the appellant’s motion agreeing that the motion should be

granted.




                                                  3

¶7     On June 12, 2015, the assigned administrative law judge submitted a memorandum to the

Commission recommending that the motions be granted in favor of the appellants. On June 16,

2015, however, the Commission voted 3-2 to deny the motions. The Commission entered its

final order in favor of GBX on November 12, 2015. The majority opinion stated:

               “The question of whether an entity which is not yet a public utility may file for a
       CPCN for a new high voltage electric transmission line under Section 8-406.1 has been
       extensively addressed, in the motions to dismiss and in this Order. The Commission notes
       that the process is available only for CPCNs for the purpose of constructing a new high
       voltage electric service line and related facilities. It notes the numerous additional
       requirements for applicants under Section 8-406.1. These requirements include
       significant pre-filing activities, public notice provisions, substantial, specifically
       identified engineering data, and fees, which are not required under Section 8-406. The
       Commission finds that these considerable prerequisites are consistent with the expedited
       schedule under Section 8-406.1.” Grain Belt Express Clean Line LLC, Ill. Comm.
       Comm’n No. 15-0277, at 39 (Order-Final Nov. 12, 2015).

As such, the Commission determined that the legislature did not intend to preclude nonpublic

utility applicants from utilizing section 8-406.1 of the Act to request a certificate of public

convenience and necessity to construct and operate a new high voltage transmission line in

Illinois. GBX was granted a certificate of public convenience and necessity for the construction

of two transmission lines pursuant to sections 8-503 and 8-406.1 of the Act. See 220 ILCS 5/8­

503, 8-406.1 (West 2012).

¶8     In response, the two Commission members who voted to grant the appellant’s motion

filed a dissent in opposition to the majority opinion, stating the following:

              “Alternative paths exist for the development of transmission lines, including high
       voltage lines transporting electricity produced by renewable sources, through Section 8­
       406 or through a properly filed application under Section 8-406.1. Section 8-406.1
       requires applicants to be public utilities. The Commission must enforce the rules set by
       the General Assembly and cannot change those rules where it possesses no authority to
       do so.

              The majority opinion erroneously concludes that Section 8-406.1 does not require
       an applicant to be a public utility. The majority opinion arrives at this conclusion without
       the required analysis to support it. This conclusion leads the majority opinion to then

                                                  4

       omit a required finding. The majority opinion fails to appropriately apply Illinois statute,
       ignores Supreme Court and other precedent, and is inconsistent with Commission
       practice without explanation. GBX’s Application should have been dismissed without
       prejudice. We respectfully dissent.” Grain Belt Express Clean Line LLC, Ill. Comm.
       Comm’n No. 15-0277, at 8 (Dissenting Opinion Nov. 13, 2015) (Comm’r McCabe,
       joined by Comm’r Del Valle).

Shortly thereafter, the appellants filed multiple applications for rehearing. Following the

Commission’s denial of all applications, the appellants filed a timely petition for review.

¶9                                          ANALYSIS

¶ 10   On appeal, the appellants argue that the Commission’s decision to grant GBX’s

application for a certificate of public convenience and necessity was erroneous and should be set

aside because GBX was not a public utility at the time of the application, a necessary

prerequisite under the Act. Without status as a public utility, the appellants assert that GBX was

ineligible to receive, and the Commission had no authority to grant, a certificate of public

convenience and necessity under the expedited process set forth in section 8-406.1 of the Act.

¶ 11   In response, GBX and the Commission argue that “the definition of ‘public utility’

clearly applies to new entrants.” To read otherwise, the Commission argues, would have the

effect that “no new entity c[ould] ever become a public utility of any type” where no such entity

would be able to satisfy the statutory definition under section 3-105 of the Act (220 ILCS 5/3­

105 (West 2012)). In particular, GBX also asserts that no basis exists to conclude that the

legislature intended to preclude new entrants from requesting and obtaining a certificate under

section 8-406.1, given that new entrants can obtain status as a public utility during the

application process under section 8-406 of the Act (id. § 8-406). Moreover, GBX asserts that the

determinative question for the Commission, and now this court, is not whether GBX was a

public utility at the time of the application but whether the applicant is able to demonstrate that



                                                 5

its proposed electric transmission line satisfies the substantive criteria for issuance of a

certificate. We disagree.

¶ 12    Appellate review of final decisions of the Commission, an administrative agency,

involves the exercise of special statutory jurisdiction and is constrained by the provisions of the

Act. People ex rel. Madigan v. Illinois Commerce Comm’n, 231 Ill. 2d 370, 387 (2008). The

Act provides that a “court shall reverse a Commission *** order or decision, in whole or in part,

if it finds,” inter alia, that the “findings of the Commission are not supported by substantial

evidence based on the entire record of evidence,” the “order or decision is without the

jurisdiction of the Commission,” or the “order or decision is in violation of the State or federal

constitution or laws.” 220 ILCS 5/10-201(e)(iv) (West 2012). We review such questions de novo.

See Illinois Landowners Alliance, NFP v. Illinois Commerce Comm’n, 2017 IL 121302, ¶ 29.

¶ 13    Pursuant to section 8-406.1, the section utilized by GBX in the instant case, “[a] public

utility may apply for a certificate of public convenience and necessity pursuant to this Section for

the construction of any new high voltage electric service line and related facilities (Project).” 220

ILCS 5/8-406.1(a) (West 2012). Section 8-406.1 sets forth an “expedited review process of an

application,” which requires that the application include additional information and the public

utility meet additional requirements. Id. After a notice and hearing, the Commission shall “grant

a certificate of public convenience and necessity filed in accordance with the requirements of this

Section if, based upon the application filed with the Commission and the evidentiary record,” the

Commission “finds the Project will promote the public convenience and necessity and that all of

the following criteria are satisfied:

               (1) That the Project is necessary to provide adequate, reliable, and efficient
        service to the public utility’s customers and is the least-cost means of satisfying the
        service needs of the public utility’s customers or that the Project will promote the


                                                 6

       development of an effectively competitive electricity market that operates efficiently, is
       equitable to all customers, and is the least cost means of satisfying those objectives.

              (2) That the public utility is capable of efficiently managing and supervising the
       construction process and has taken sufficient action to ensure adequate and efficient
       construction and supervision of the construction.

              (3) That the public utility is capable of financing the proposed construction
       without significant adverse financial consequences for the utility or its customers.” Id.
       § 8-406.1(f)(1)-(3).

¶ 14   We first address the parties’ arguments regarding the definition of “public utility” as set

forth in the Act. Section 3-105 of the Act defines a “public utility” as follows:

       “[E]very corporation, company, limited liability company, association, joint stock
       company or association, firm, partnership or individual, their lessees, trustees, or
       receivers appointed by any court whatsoever that owns, controls, operates or manages,
       within this State, directly or indirectly, for public use, any plant, equipment or property
       used or to be used for or in connection with, or owns or controls any franchise, license,
       permit or right to engage in ***.” Id. § 3-105(a).

The Commission argues that “the definition of a public utility clearly includes the owner of

plant, equipment and property which is intended for future public use but has not yet been built

(‘to be used’). There is no restriction in either statutory provision to preexisting public utilities,

i.e., utilities that already own other utility assets.” Thus, the Commission argues that “to be

used,” as written by the legislature, is a term that looks to future usage.

¶ 15   We note, however, that the definition of “public utility” was recently clarified by the

Illinois Supreme Court in Illinois Landowners Alliance, NFP v. Illinois Commerce Comm’n,

2017 IL 121302. In Illinois Landowners Alliance, NFP, our supreme court determined that when

the Commission grants a company a certificate of public convenience and necessity under

section 8-406 of the Act, the “central question remains: Does it even qualify as a public utility

under Illinois law so as to be eligible for such a certificate under section 8-406 of the Public

Utilities Act (220 ILCS 5/8-406 (West 2012))?” 2017 IL 121302, ¶ 36. In particular, Rock Island


                                                  7

submitted an application to the Commission for the issuance of a certificate of public

convenience and necessity under sections 8-406(a) and (b) of the Act (220 ILCS 5/8-406(a), (b)

(West 2012)) to permit it to operate as a transmission public utility in Illinois to construct,

operate, and maintain an electric transmission line. Illinois Landowners Alliance, NFP, 2017 IL
121302, ¶ 18. Rock Island also requested that the Commission enter an order authorizing and

directing construction of the proposed transmission line under section 8-503 of the Act (220

ILCS 5/8-503 (West 2012)). Illinois Landowners Alliance, NFP, 2017 IL 121302, ¶ 18. Similar

to the case at issue, the parties in opposition to Rock Island’s application filed motions to dismiss

asserting that Rock Island “did not meet the threshold criteria necessary to qualify as a public

utility within the meaning of section 3-105 of the Act,” and, as a result, Rock Island was

ineligible for relief by the Commission. Id. ¶ 20.

¶ 16   Our supreme court determined that Rock Island, a new entrant, was required to present

ownership of utility infrastructure assets to qualify as a public utility, as defined in section 3-105,

in order to obtain a certificate of public convenience and necessity under section 8-406 of the

Act. Id. ¶ 48. In order to qualify as a public utility, our supreme court concluded that “the

company must also own, control, operate, or manage, within this State, directly or indirectly, a

plant, equipment, or property used or to be used for or in connection with (or must own or

control any franchise, license, permit, or right to engage in) the production, transmission, sale,

etc. of one of the specified commodities or services.” (Emphasis in original.) Id. ¶ 39. The

supreme court noted that the statute is phrased in the present tense because it requires that a

company must own, control, operate, or manage, within the state, a plant, equipment, property,

franchise, etc. at the time it seeks certification by the Commission. Id. ¶¶ 40, 45.




                                                  8

¶ 17    The supreme court reasoned that when the General Assembly repealed the prior language

in section 3-105 of the Act, which defined a public utility as “every corporation *** that now or

hereafter *** may own, control, operate or manage” specific plants, equipment, or property (Ill.

Rev. Stat. 1965, ch. 1112/ 3 , ¶ 10.3), it intended, as the court must presume, to speak only to

ownership in the present tense when it eliminated the words “that now or hereafter *** may.”

Illinois Landowners Alliance, NFP, 2017 IL 121302, ¶ 42. As a result, the court determined that

courts must read the statute as “evincing an intention by the legislature to limit the definition of

‘public utility’ to situations where the subject entity meets the ownership test at the present

time.” Id.

¶ 18    The supreme court noted, however, that the Act does not prohibit new entrants from

commencing development as a purely private project before applying to become a public utility

in Illinois:

        “Once their projects are further underway and they have obtained the ownership,
        management, or control of utility-related property or equipment required to qualify as
        public utilities, they may then seek certification to operate as public utilities if they wish
        to conduct their business in a way that would make them subject to the Public Utilities
        Act’s regulatory framework.” Id. ¶ 48.

As a result, applicants may seek recognition as a public utility while, at the same time, applying

for a certificate of public convenience and necessity under section 8-406(a) as long as they have

obtained the ownership, management, or control of utility-related property or equipment at the

time of the application. Id. ¶¶ 48, 51.

¶ 19    Here, GBX similarly fails to establish that it was a public utility at the time it filed its

application with the Commission. It is undisputed that GBX does not presently, or at the time it

filed its disputed application with the Commission, own, control, manage, or operate any plant,

equipment, or property in Illinois used or to be used for or in connection with the production,


                                                  9

transmission, sale, etc. of one of the specified commodities or services. Accordingly, GBX did

not meet the definition of a “public utility” under section 3-105 of the Act at the time it filed its

application with the Commission.

¶ 20   Nevertheless, GBX argues that when a company applies for a certificate of public

convenience and necessity under section 8-406.1 of the Act (220 ILCS 5/8-406.1 (West 2012)),

as opposed to section 8-406 of the Act (id. § 8-406), the determinative question is, instead,

whether the applicant is able to demonstrate that its proposed electric transmission line satisfies

the substantive criteria for issuance of a certificate under the expedited process. This substantive

criterion includes “the applicant’s capability to manage and supervise construction and to finance

the construction without significant adverse financial consequences.” See id. § 8-406.1(f)(2), (3).

For further support, GBX argues that the legislature’s only intent underlying section 8-406.1 was

to provide an “alternative, more expeditious process for obtaining a Certificate,” as compared to

the no-deadline process under section 8-406. As such, GBX contends that there is no preexisting

need to own other utility assets to be approved for a certificate under section 8-406.1 of the Act.

We disagree.

¶ 21   In 2010 the legislature enacted the expedited procedure set forth in section 8-406.1 to

provide a process by which “[a] public utility may apply for a certificate of public convenience

and necessity pursuant to this Section for the construction of any new high voltage electric

service line and related facilities (Project).” (Emphasis added.) Id. § 8-406.1(a). The Act aims to

“ensure efficient public utility service at reasonable rates by compelling established public

utilities occupying a given field to provide adequate service while at the same time protecting

them from ruinous competition.” Illinois Landowners Alliance, NFP, 2017 IL 121302, ¶ 31

(citing Gulf Transport Co. v. Illinois Commerce Comm’n, 402 Ill. 11, 19 (1948); Bartonville Bus


                                                 10 

Line v. Eagle Motor Coach Line, 326 Ill. 200, 202 (1927); see also Fountain Water District v.

Illinois Commerce Comm’n, 291 Ill. App. 3d 696, 701 (1997)).

¶ 22   Our primary goal in statutory construction is to ascertain and effectuate the intent of the

legislature. Midkiff v. Gingrich, 355 Ill. App. 3d 857, 861 (2005). The best evidence of

legislative intent is the words and statute itself, which should be given their plain and ordinary

meaning. Id. We need only go beyond the words of the statute itself if we cannot discern

the intent of the legislature from the statutory language. Id. at 862. In construing a statute, we

must consider the problem it was enacted to remedy. See Hyatt Corp. v. Sweet, 230 Ill. App. 3d
423, 430 (1992). We must evaluate the statute as a whole, interpreting each provision in

connection with every other provision. Paris v. Feder, 179 Ill. 2d 173, 177 (1997). “Of all the

principles of statutory construction, few are more basic than that a court may not rewrite a statute

to make it consistent with the court’s own idea of orderliness and public policy.” Illinois

Landowners Alliance, NFP, 2017 IL 121302, ¶ 50.

¶ 23   In applying these principles to section 8-406.1, we are not persuaded that the legislature

intended for the expedited review process to be an available avenue for nonpublic utility entities.

The Commission’s conclusion that any nonpublic utility may apply to be a public utility under

section 8-406.1 ignores the express language set out in section 8-406.1(a). Significantly, section

8-406.1 of the Act clearly and unambiguously reads that “[a] public utility may apply for a

certificate of public convenience and necessity pursuant to this Section.” (Emphasis added.) 220

ILCS 5/8-406.1(a) (West 2012). As such, our interpretation of section 8-406.1 requires that the

applicant must meet the definition of a public utility. In order to obtain status as a public utility,

the applicant must meet the ownership test at the time of application, the same prerequisite in

section 8-406, and the Commission must make this finding before issuance of a certificate. Here,


                                                 11 

GBX holds an option to purchase property that would serve as the site to place equipment for the

proposed project. “[H]aving an option to buy something is not the same as owning or even

controlling it,” and an option agreement “does not involve the transfer or [sic] property or an

interest therein.” Illinois Landowners Alliance, NFP, 2017 IL 121302, ¶ 40.

¶ 24   Moreover, we cannot reason that the legislature intended to give unlimited discretion

through an expedited review process to nonpublic entities, which would ultimately provide the

Commission with no jurisdiction to enforce their projects. As a result, the Commission must find

that an entity is a public utility at the time of application in order to utilize the expedited review

process in section 8-406.1 of the Act. Unable to meet the requisite ownership test, GBX is not a

public utility under section 3-105 of the Act, but rather an entity with a purely private project that

does not require the Commission’s authority to proceed. Without finding that GBX was a public

utility, we hold that the Commission was without authority to grant GBX a certificate of public

convenience and necessity under section 8-406.1 of the Act.

¶ 25                                       CONCLUSION

¶ 26   The order of the Commission is hereby reversed and remanded where it granted a

nonpublic utility company the authority to construct and manage an electrical transmission line

project under the Act’s expedited review process without the requisite finding that the applicant

was a public utility.



¶ 27   Reversed and remanded.




                                                 12 

                                                 2018 IL App (5th) 150551

                                                      NO. 5-15-0551

                                                          IN THE

                                           APPELLATE COURT OF ILLINOIS

                                            FIFTH DISTRICT
________________________________________________________________________________________________________

CONCERNED CITIZENS AND PROPERTY OWNERS; ILLINOIS                )       Appeal from the
AGRICULTURAL ASSOCIATION, a/k/a Illinois Farm Bureau; MARY      )       Illinois Commerce
ELLEN ZOTOS; and LANDOWNERS ALLIANCE OF CENTRAL                 )       Commission.
ILLINOIS, NFP,                                                  )
                                                                )

        Petitioners,                                            )

                                                                )

v.                                                              )       No. 15-0277
                                                                )
THE ILLINOIS COMMERCE COMMISSION; GRAIN BELT EXPRESS            )
CLEAN LINE LLC; BROWN BRANCH LLC; JAR BRANCH LLC;               )
INFINITY WIND POWER; CITIZENS UTILITY BOARD; ILLINOIS           )
CENTRAL RAILROAD COMPANY; ROCKIES EXPRESS PIPELINE LLC; )
REX ENCORE FARMS LLC; REX ENCORE PROPERTIES LLC; WIND           )
ON THE WIRES; ENVIRONMENTAL LAW AND POLICY CENTER;              )
BNSF RAILWAY COMPANY; LOCAL UNIONS 51 AND 702                   )
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,                )
AFL-CIO; and BUILDING OWNERS AND MANAGERS ASSOCIATION )
OF CHICAGO,                                                     )
                                                                )

        Respondents.                                            )

________________________________________________________________________________________________________

Rule 23 Order Filed:                            March 13, 2018
Motion to Publish Granted:                      April 17, 2018
Opinion Filed:                                  April 17, 2018
________________________________________________________________________________________________________

Justices:                   Honorable John B. Barberis, P.J.

                        Honorable Richard P. Goldenhersh, J., and
                        Honorable Melissa A. Chapman, J.,
                        Concur
________________________________________________________________________________________________________

Attorneys               Edward D. McNamara, Jr., Joseph H. O’Brien, McNamara & Evans, 931 South 4th St., Springfield,
for                     IL 62705-5039 (attorneys for Concerned Citizens and Property Owners); Charles Y. Davis, Claire
Appellants              A. Manning, Brown, Hay & Stephens LLP, 205 S. 5th St., Suite 700, Springfield, IL 62705
                        (attorneys for Illinois Agricultural Ass’n); Elizabeth E. Nohren, Dustin L. Probst, Dove & Dove,
                        151 South Morgan St., Shelbyville, IL 62565-0647; Jonathan L. Phillips, William M. Shay, Shay
                        Phillips, Ltd., 230 SW Adams St., Suite 310, Peoria, IL 61602 (attorneys for Landowners Alliance
                        of Central Illinois, NFP); Paul G. Neilan, Law Offices of Paul G. Neilan, P.C., 1954 1st St., #390
                        Highland Park, IL 60035 (attorney for Mary Ellen Zotos, by Nafsica Zotos)
________________________________________________________________________________________________________

Attorneys                   James A. Hansen, Schmiedeskamp, Robertson, Neu & Mitchell LLP, 525 Jersey St., Quincy, IL
for                         62301 (attorney for Brown Branch, LLC, and JAR Branch LLC); Michael A. Munson, Building
Appellees                   Owners and Managers Ass’n of Chicago, 115 S. LaSalle, Suite 2300, Chicago, IL 60603 (attorney
                            for Building Owners and Managers Ass’n of Chicago); Justin M. Vickers, Environmental Law
                            and Policy Center, 35 East Wacker Drive, Suite 1600, Chicago, IL 60601 (attorney for
                            Environmental Law and Policy Center); Diana Z. Bowman, Owen E. MacBride, Schiff Hardin
                        LLP, 233 South Wacker Dr., Suite 6600, Chicago, IL 60606 (attorneys for Grain Belt Express
                        Clean Line LLC); Thomas R. Stanton, James E. Weging, Douglas P. Harvath, Office of General
                        Counsel, Illinois Commerce Comm’n, 160 N. LaSalle St., Suite C-800, Chicago, IL 60601
                        (attorneys for Illinois Commerce Comm’n); David D. Streicker, Paula S. Kim, Polsinelli PC, 161
                        N. Clark St., Suite 4200, Chicago, IL 60601 (attorneys for Infinity Wind Power); Patrick K.
                        Shinners, Rochelle G. Skolnick, Schuchat, Cook & Werner, 1221 Locust St., 2nd Floor, St. Louis,
                        MO 63103-2364 (attorneys for International Brotherhood of Electrical Workers); E. Glenn Rippie,
                        Rooney, Rippie & Ratnaswamy LLP, 350 West Hubbard St., Suite 600, Chicago, IL 60654
                        (attorney for Rex Encore Farms LLC, Rex Encore Properties LLC, and Rockies Express Pipeline
                        LLC); Sean R. Brady, Wind on the Wires, 204 Secretariat Court, Wheaton, IL 60189-2026
                        (attorney for Wind on the Wires)
________________________________________________________________________________________________________